Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 1 of 30




                EXHIBIT D
    Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 2 of 30



Seattle Police Department

Directive
Effective Date: Pending Court review

Directive Number 20-000XX

Manual Section 14.090 – Crowd Management has been
renamed and revised.

This Manual Section is now titled: 14.090 – Crowd
Management, Intervention, and Crowd Control

    This section has been revised to incorporate changes to the
    Department’s crowd control policy to include the addition of the CMIC
    (Crowd Management, Intervention, and Control) Matrix (see below).

    Many sections of this policy have changed. Please review these
    changes as indicated in red text below. In addition, sections
    duplicative of principles contained in Manual Section 14.100 and Title 8
    are removed from this manual section with hyperlink to the
    appropriate section.
                  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 3 of 30


             Crowd Management, Intervention, and Control Strategies (CMIC)
         Lawful Assembly                       Isolated Unlawful Behavior                             Unlawful Assembly
Free speech and peaceable assembly          Individual violent acts within the           Where unlawful behavior within or of a
are protected First Amendment               crowd, property damage, unpermitted          crowd cannot be controlled through
activities.                                 traffic disruption, and defacement are       intervention strategies, assemblies may be
                                            not protected activities. However,           dispersed. Examples of such behavior
Examples include:
                                            isolated unlawful activity by                include:
 •   Speeches                               individuals or small groups within a
                                                                                         Examples of such behavior include:
 •   Marches                                crowd should not automatically form
 •   Demonstrations                         the basis for declaring an assembly            • Violent acts by four or more persons or
 •   Rallies                                unlawful.                                        acts that pose an imminent threat of
 •   Picketing                              Examples include:
                                                                                             violence against persons or property
 •   Public assemblies                                                                       (RCW 9A.84.010)1
 •   Protests                                 • Isolated destruction of property           • Significant unpermitted traffic disruption
 •   Celebratory events                       • Isolated acts of violence                    that poses an imminent threat of harm to
                                              • Isolated rock or bottle throwers             members of the assembly or the traveling
                                              • Individual sit-down demonstrators            public
                                                                                           • Other criminal acts in the crowd that
                                                                                             cannot be addressed through crowd
                                                                                             intervention strategies
                                                             Police Action
Crowd Management Strategies                 Crowd Intervention Strategies                Crowd Control and Dispersal Strategies
(Manual Sections 14.090, .100)
                                              • Attempt to use organizers and              • Issue an order to disperse
 • Meet with event organizers and               monitors to gain voluntary                 • Identify dispersal routes
   stakeholders                                 compliance                                 • Identify appropriate area for media and
 • Determine the history and risk of          • Isolate, arrest and remove law               legal observers
   the group                                    violators as quickly as possible           • Use force that is reasonable, necessary,
 • Check permit limitations                   • Video action of officers and law             and proportional to disperse or move a
 • Develop Incident Action Plan and             violators                                    crowd
   objectives                                 • Use amplified sound to                     • Continue to assess and modulate
 • Identify and assign resources                communicate intent or to gain                response as behavior changes
 • Determine appropriate uniform                compliance
   for the event                              • Use low profile tactics when
 • Provide direction and                        possible
   expectations at roll call                  • Use force that is reasonable,
 • Monitor and assess crowd                     necessary, and proportional force
   behavior                                     to effect necessary arrests
 • Engender facilitation, not                   consistent with Title 8
   confrontation                              • When it is not possible to make an
 • Attempt to interact with                     immediate arrest, identify and
   organizers and gain cooperation              track subjects for later arrest
 • Separate opposing factions                 • Continue to assess and modulate
                                                response as behavior changes


         1
          While this definition tracks the legal standard, the presence of four more persons acting to pose an imminent threat
         of violence against persons or property does not presumptively justify law enforcement action under policy. In all
         cases, Incident Commanders are expected to consider the number of individuals acting unlawfully in the context of
         available resources and intervention strategies short of dispersal.
   Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 4 of 30


Seattle Police Manual
                                                                           3


14.090 - Crowd Management, Intervention, and
ControlCrowd Dispersal
Effective Date: 021021 Draft

14.090 – POL 1 – Purpose
      The rights to free speech and peaceable assembly are
      guaranteed by the First Amendment to the United States
      Constitution and Article 1, § 4 and 5 of the Washington State
      Constitution. The Seattle Police Department takes seriously its
      responsibility and commitment to support and facilitate the
      exercise of these rights in fair and equitable manner, without
      consideration as to content or political affiliation, with as
      minimal a footprint as is reasonably necessary to preserve
      public safety and order.

      This policy recognizes that assemblies in Seattle may range
      from small gatherings that require no police support, to
      permitted celebratory and/or protest marches, to large-scale,
      unpermitted demonstrations where activities outside of First
      Amendment protections, including significant traffic disruption,
      property destruction, and/or threats of violence may require a
      greater police presence. This policy is intended to provide clear
      guidance to officers, supervisors, and commanders in employing
      appropriate crowd management, intervention, and control
      strategies in a manner so as to facilitate, to the extent safe and
      feasible, the right to free expression and peaceable assembly.
      This policy is also intended to provide guidance by which officers
      and supervisors may objectively determine at what juncture a
      demonstration or assembly leaves the realm of legal protest and
      becomes an abridgement on the life-safety and property rights
      of others, which SPD is equally responsible to safeguard. See
      RCW 9A.84.010. At all times, SPD’s response will be based upon
      the conduct of those assembled, not the content of their speech
      or affiliation.

      The Department recognizes that the visible appearance and/or
      actions of law enforcement may affect the demeanor and
      behavior of a crowd. It is the Department’s mission to de-
      escalate whenever safe and feasible to do so, without
      compromising public order and safety.
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 5 of 30


Seattle Police Manual
                                                                          4
    The Department also recognizes that the unlawful acts of some
    members of a crowd do not automatically turn an assembly
    from peaceable to unpeaceable. It is the Department’s goal
    commitment to provide officers and supervisors with crowd
    management and intervention strategies that allow for the
    peaceable expression of federal and state rights while at the
    same time removing individuals whose illegal behavior
    jeopardize the safety of lawful activity.

    This policy is intended solely to guide the decisions, actions, and
    operations of Department personnel in planning for and
    responding to crowd management situations within the City of
    Seattle. It is not intended to expand or abridge Constitutional
    analyses with respect to the parameters of First Amendment
    protections and restrictions more appropriate for a court of law.

    This policy is to be read in conjunction with Section 14.100
    (Special Events) and Title 8 (Use of Force).

14.090 – POL 2 – Definitions
    Where used in this section, the following terms shall have the
    meanings ascribed:

    Crowd Management – strategies and tactics that employ
    communication and dialogue with event leaders to obtain
    voluntary compliance with lawful orders and allow for minimal
    enforcement action.

    Crowd Intervention – strategies and tactics that are designed
    to facilitate continued exercise of constitutional rights by
    isolating and arresting law violators within an otherwise lawful
    assembly.

    Crowd Control and Dispersal – strategies and tactics,
    including dispersal, that are employed in the event a crowd or
    portion of a crowd becomes involved in violent or otherwise
    destructive behavior and which are intended to protect life,
    restore and maintain order, allow for the arrest of law violators,
    and the protection of vital facilities and property.

    CMIC Matrix – Crowd Management, Intervention, and Control
    Concepts and Strategies. See Appendix A.

    De-escalation – Actions Strategies and tactics used by officers
    and commanders, when safe and feasible without compromising
    law enforcement priorities, that seek to minimize the likelihood
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 6 of 30


Seattle Police Manual
                                                                         5
     of the need to use force during an incident and increase the
     likelihood of gaining voluntary compliance from a subject.

     Legal Observers – Individuals, usually representatives of
     civilian human rights agencies, who attend public
     demonstrations, protests and other activities where there is a
     potential for conflict between those assembled and law
     enforcement or security.

     The following may be indicia of a legal observer: Wearing a
     green National Lawyers’ Guild issued or authorized Legal
     Observer hat and/or vest (a green NLG hat and/or black vest
     with green labels) or wearing a blue ACLU issued or authorized
     legal observer vest.

     Media – Consistent with RCW 5.68.010, “media” means any
     person who is an employee, agent, or independent contractor of
     any newspaper, magazine or other periodical, book publisher,
     news agency, wire service, radio or television station or
     network, cable or satellite station or network, or audio or
     audiovisual production company, or any entity that is in the
     regular business of news gathering and disseminating news or
     information to the public by any means, including, but not
     limited to, print, broadcast, photographic, mechanical, internet,
     or electronic distribution.

     For purposes of this policy, the following are indicia of being a
     member of the media: visual identification as a member of the
     press, such as by displaying a professional or authorized press
     pass or wearing a professional or authorized press badge or
     some distinctive clothing that identifies the wearer as a member
     of the press.

14.090 – POL – 3 The Department Uses the Incident
Command System for Crowd Management Events

1. When Assigned, an Incident Commander (I/C) Will Plan and
Oversee the Department’s Response Before, During, and
Following an Event

     The Incident Commander may delegate authority and
     assignments.

2. The Incident Commander Retains Ultimate Responsibility for
the Decisions of Subordinates
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 7 of 30


Seattle Police Manual
                                                                          6
    In order to fulfill this obligation, the Incident Commander will be
    available for on-scene consultation.

3.The Incident Commander Will be a Sergeant or Above

       - Exception: An officer can serve as Incident Commander until a
         sergeant responds. can respond.

    - If feasible, a lieutenant will assume command when there are
    two sergeants and/or two squads involved in the event.

    - If feasible, a captain will assume command when there are two
    lieutenants involved in the event.

    - For more information, see Manual Section 1.020 – Chain of
    Command.

14.090 - POL - 4 The Incident Commander Will Follow
Section 14.100 and 8.500 for Planning, Staffing, and
Documenting a Crowd Management Response

14.090 - POL - 5 The Incident Commander Will Use the
Crowd Management, Intervention, and Control
Concepts Strategies (CMIC) Matrix

    Any public assembly of individuals or groups, lawful or unlawful,
    may require support and/or intervention by law enforcement.
    Depending upon the situation, the response of law enforcement
    can range from observation and crowd management strategies,
    to crowd intervention and control strategies, as outlined in the
    Crowd Management, Intervention, and Control Strategies Matrix
    (CMIC).

    The CMIC is a guide for the Incident Commander and allows for
    agility in police action in response to dynamic crowd events.
    Such considerations may include the overall positioning of a
    crowd, whether static or mobile. The Incident Commander shall
    document their considerations in their statement.

14.090 - POL – 6 The Incident Commander Will
Employ Crowd Management Strategies Prior to and
During an Event, Whenever Feasible
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 8 of 30


Seattle Police Manual
                                                                         7
     The Incident Commander will consider strategies in the CMIC
     Matrix when planning for an event and in managing peaceable
     assemblies.

14.090 - POL - 7 Officers Will Use Crowd Intervention
Strategies Whenever Safe and Feasible
     Whenever isolated unlawful activity by individuals or small
     groups in an otherwise peaceable assembly can be addressed
     through targeted enforcement, commanders and sergeants
     directing a law enforcement response will use crowd
     intervention tactics as provided in the CMIC to intervene and
     remove law violators such that a peaceable assembly may
     proceed.

14.090 - POL - 8 Crowd Control and Dispersal

1. Upon Determining that there are acts or Conduct Within a
Crowd that Create a Substantial Risk of Causing Injury to
Persons or Substantial Harm to Property, the Incident
Commander May Order that a Public Safety Order be Issued to
Move, Disperse, or Refrain from Specified Activities in the
Immediate Vicinity

     The Incident Commander will not order a public safety order to
     be issued unless the Incident Commander has determined that
     the risk observed cannot be contained through crowd
     management or intervention tactics.

2. Upon Determining that a Public Safety Order to Disperse is
Necessary, the Incident Commander Shall Will Ensure that
there is an Avenue of Egress Sufficient to Allow the Crowd to
Depart

3. Where Available, the Sound Amplification Equipment Will be
Used to Issue the Public Safety Order

     The Incident Commander will make reasonable effort to ensure
     that the order is heard or received. The Incident Commander
     may direct the Public Affairs unit to broadcast the public safety
     order on social media.

4. The Incident Commander Shall Document the Circumstances
Upon Which a Public Safety Order was Issued, Including any
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 9 of 30


Seattle Police Manual
                                                                           8
Considerations as to Less Restrictive Means to Restore Public
Order

5. After Ordering a Public Safety Order, the Incident
Commander Will Modulate Tactics and Strategies as
Circumstances Permit

     The goal of a public safety order to disperse is to restore and
     maintain public order. If the Incident Commander determines
     that a crowd no longer poses a substantial risk of injury to
     persons or harm to property, the incident commander will re-
     evaluate tactics and strategies and will adjust the response as
     time and circumstances permit, consistent with the CMIC.

     See 14.090-TSK-3 Issuing the Order to Disperse.

14.090 – POL 9 - Media and Legal Observers

1. It is the Department’s Goal to Provide the Media and Legal
Observers as Much Access as is Safely Possible to Assist them
in their Duties and Responsibilities

2. With the Exception of Spontaneously Occurring Events, and
when Practicable, the Incident Commander Will Consider
Identifying an Area Outside of the Anticipated Impacted Area,
but Within Viewing Distance and Audible Range of the Event,
for Members of the Media or Legal Observers to Assemble

     Nothing about this policy restricts any member of the media or
     legal observer to such identified areas and officers shall not take
     enforcement action solely because members of the media or
     legal observers do not remain within the identified area.

3. Officers Will Not Arrest Members of the Media or Legal
Observers for Failure to Disperse, Unless they are Physically
Obstructing Lawful Efforts to Disperse the Crowd

     Nothing about this policy authorizes members of the media or
     legal observers from otherwise complying with lawful
     commands, nor prohibits arrests based on probable cause on
     other offenses.

14.090 - POL 10 - Use of Force
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 10 of 30


Seattle Police Manual
                                                                             9
     It is the Department’s goal mission to facilitate crowd
     management events with as minimal force as is reasonably
     necessary to protect life and property. In both crowd
     intervention and crowd control situations, officers may be
     required to physically engage individuals who exhibit conduct
     ranging from obstructive to violent behavior. In these
     situations, officers may have to utilize force to move crowd
     members who do not respond to verbal orders, control violent
     individuals, or to effect an arrest. In considering strategies and
     tactics, officers should weigh the risk of harm resulting from
     officer action against the risk of harm that may otherwise
     continue.

     This policy is to be read and applied in conjunction with Title 8
     of this manual. While the Department recognizes that officers
     will face unique and challenging circumstances that cannot be
     exhaustively addressed in policy, officers and commanders are
     expected to apply core principles of de-escalation and
     modulation of force where safe and feasible to do so. Nothing
     about this policy creates an exception to the requirement that
     officers may use only force, which is objectively reasonable,
     necessary, and proportional to bring an incident or person under
     control, while protecting the life and safety of all persons.

1. Officers May Make Individual Decisions to Use Force
Consistent With Title 8 to Take Reasonable, Necessary, and
Proportional Action to Protect Against a Specific Imminent
Threat of Physical Harm to Themselves or Identifiable Others
Or To Respond to Specific Acts of Violence or Substantial
Destruction of Property

     Officers will employ de-escalation strategies and tactics within
     all crowd management contexts, whenever safe and feasible
     under the circumstances, to reduce or eliminate the necessity to
     use physical force. See Manual Section 8.100.

     Where feasible, officers will consult with a supervisor prior
     taking action to protect against destruction of property.

2. The Incident Commander Has Authority to Direct the Use of
Less Lethal Tools Weapons Other than CS to Disperse the
Crowd (See Manual Section 8.300 – Use-of-Force Weapons and
Tools)

        Exception: A lieutenant may authorize the use of less lethal tools
         weapons to move or disperse a crowd if an immediate life safety
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 11 of 30


Seattle Police Manual
                                                                             10
          emergency exists that requires this action be taken and there is
          insufficient time to obtain incident command approval.

     - An immediate life safety emergency is an unplanned, dynamic
     situation where immediate police action is necessary to protect
     the officers’ and/or the public’s safety.

3. Only Personnel Trained to Deploy Less Lethal Tools Weapons
(Blast Balls, OC Spray, 40mm, and Pepperballs) are Authorized
to Carry and Use these Tools Weapons Under the Supervision of
the Incident Commander or their Designee

     Training shall include information about the less lethal
     toolsweapons, how to effectively deploy them, safety
     considerations, the specific effects on people and the
     environment, and how to decontaminate persons.

     Only SWAT is authorized to carry and deploy 40 mm less-lethal
     impact rounds for crowd control purposes.

4. Officers Will Not Deploy Less-Lethal Tools Weapons (Blast
Balls, OC Spray, 40 mm, and Pepperballs) to Move a Crowd
Until an Incident Commander Instructs Officers to Deploy Them
(Which Will Be After a Dispersal Order has Been Issued Given
and the Crowd Has Been Given a Reasonable Amount of Time to
Comply) as Determined by the Incident Commander.

5. As the Level of Violence Within a Crowd that Justified the
Dispersal Order Diminishes, the Incident Commander Shall
Affirmatively Ensure Personnel are Directed to Modulate their
Force

6. Uses of Force that Occur During the Course of Crowd
Management Are Reported, Investigated and Reviewed in
Accordance with Manual Section 8.500-POL-6

14.090 - POL 11 – Providing Medical Aid

1. Officers Will Provide Aid to Subjects Exposed to OC, Blast
Balls, 40mm, Pepperballs if Feasible and Within their Training

     Medical aid may include summoning medical assistance if more
     appropriate.
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 12 of 30


Seattle Police Manual
                                                                        11
2. Officers Will Request Medical Response or Assistance for
Subjects Exposed to OC and/or Pepperballs When They
Complain of Continued Effects After Having Been
Decontaminated, or They Indicate That They Have a Pre-
Existing Medical Condition (e.g. Asthma, Emphysema,
Bronchitis, Heart Ailment, Etc.) That May be Aggravated by OC
or Pepperballs

3. Officers Will Request Medical Response or Assistance for
Subjects Who Appear to Have Been Injured by a Less-Lethal
Tool Weapon or Who Complain of Pain or Injury From a Less-
Lethal ToolWeapon.

14.090 – POL - 12. Debrief of Crowd Management
Events of Short Duration

1. Following the Event, Sergeants and Incident Commanders
Will Conduct a Day-of-Event Debrief

     - Sergeants will conduct a debriefing of their assigned officers
     and document any observations or suggestions on an Event
     Debrief Form (form 23.5).

     - Sergeants and the Incident Command staff will then have a
     separate debrief to discuss the following subjects:

          - Event staffing

          - Deployment

          - Command issues

          - Communication issues

          - Logistical issues

          - Use of less-lethal toolsweapons

          - Areas of success

          - Areas for improvement

2. The Incident Commander Will Complete an After-Action
Report (See: 14.010-After-Action Reports)
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 13 of 30


Seattle Police Manual
                                                                       12
14.090-POL-13 Debrief of Large Scale and/or
Prolonged Events

1. For Incidents Which are Large in Scale, or Whose Duration is
Multiple Days or Weeks, the Day of Event Debrief Will Consist
of the Post Event Briefing form

2. The Incident Commander (or designee) will complete the
Post Event Briefing Form

3. The AAR Report Will be Written by the Chief’s Designee, the
Completion Date of Which Will be Determined by the Chief
Depending Upon the Length of the On-Going Incident

14.090–TSK–1 Responsibilities of the Incident
Commander
     The Incident Commander:

     1. If feasible, contacts the event organizer to discuss
     Department facilitation

     2. Develops contingency plan regarding staffing and tactics

     - SPD task force callout criteria

     3. Considers utilizing specialty units

     4. Reviews Mutual Aid callout criteria and which tools Mutual
     Aid may bring into the City of Seattle and how they will
     document their use of force

     5. Provides a staffing plan to the SPD Budget Section based on
     the Staffing Matrix, if feasible

     6. Communicates each unit’s mission to the relevant
     supervisor or commander

     a. Instructs the supervisor or commander to develop and
     provide plans

     b. Approves unit plans
 Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 14 of 30


Seattle Police Manual
                                                                      13
    c. Ensures the event plans are detailed in the Incident Action
    Plan (IAP), to include the goals, objectives, Rules of
    Engagement, and the CMIC Matrix.

    7. Briefs officers and supervisors using the SPD ICS briefing
    format

    8. Remains available for on-scene consultation

    9. For Short Duration Events – debriefs supervisors and
    commanders

    a. Collects Event Debrief Forms from the supervisors

    b. Considers including the Wellness Unit

    10. Completes an After-Action Report consistent with the
    requirements of Manual Section 14.010 – After-Action Reports

    a. Routes the After-Action Report and Event Debrief Forms to
    the Patrol Operations Bureau Commander, via the chain of
    command

    11. For Prolonged Events – Coordinates with the Chief of Police
    regarding the AAR and ensures the Incident Commander or
    designee completes the Post Event Briefing form.


14.090–TSK–2 Responsibilities of the Operations
Section Chief
    The Operations Section Chief:

    1. Develops methods or tactics that will be used to accomplish
    the mission, as directed by the Incident Commander

    a. Submits plans to the Incident Commander

    2. Debriefs assigned officers after the incident

    3. Documents observations and suggestions on an Event
    Debrief Form (form 23.5)

    a. Submits Event Debrief Forms to Incident Commander

    4. Attends separate debrief with Incident Commander
 Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 15 of 30


Seattle Police Manual
                                                                      14
14.090–TSK–3 Issuing the Order to Disperse
    Upon determining that the crowd presents an imminent risk to
    public safety or that large-scale property destruction appears
    likely, the Incident Commander or their designee, as
    feasible:

    1. Where available, utilizes sound amplification equipment so
    the crowd can hear the dispersal order

    2. Considers using the Media Relations unit to broadcast
    dispersal orders on social media

    3. PlacesConsiders placing officers at the rear of the crowd to
    verify that the order to disperse will be heard by all

    4. The Incident Commander (or their designee) shall issue the
    following order:

    “I am (rank and name) of the Seattle Police Department.
    For safety reasons and to prevent further crimes in the
    crowd, I am now issuing a public safety order to disperse,
    and I command all those assembled at (specific location)
    to immediately disperse, which means leave this area. If
    you do not do soleave the area, you may be arrested or
    subject to other police action. Other police action could
    include the use of chemical agents or less-lethal
    munitionsweapons, which may inflict significant pain or
    result in serious injury. If you remain in the area just
    described, regardless of your purpose, you will be in
    violation of city and state law. The following routes of
    dispersal are available: (routes). You have (reasonable
    amount of time) minutes to disperse.

    (Repeat) The following routes of dispersal are available:
    (routes). You have (reasonable amount of time) minutes
    to disperse.

    (Repeat) The following routes of dispersal are available:
    (routes). You have (reasonable amount of time) minutes
    to disperse.”

    5. Where feasible, pProvides direction to media

    6. Allows a reasonable amount of time for the crowd to
    disperse
 Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 16 of 30


Seattle Police Manual
                                                                      15
    7. Repeats the order to disperse, if feasible

    8. Considers issuing the order in multiple languages where
    feasible and depending upon the situation

    9. Continually assesses the balance of dispersal time and the
    goal of retaining control of the situation

    Where the IC has determined it is not safe or feasible to
    accomplish any of the above, the IC will document that
    reasoning in their statement.
Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 17 of 30




                 EXHIBIT E
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 18 of 30

                                                                           1

8.000 - Use of Force Core Principles
Effective Date: Pending court approval

     This section outlines the Seattle Police Department’s core
     principles relating to the use of force. These general core
     principles provide the foundation for the more specific policies
     governing the application, reporting, investigation and review of
     force. The Department recognizes that officers will face unique
     and challenging circumstances not specifically addressed in this
     policy. Officers are expected to apply these core principles
     reasonably in unanticipated situations.

     It is the policy of the Seattle Police Department that officers
     hold the highest regard for the dignity and liberty of all persons.
     The Department respects the sanctity of every human life, and
     the application of deadly force is a measure to be employed in
     the most extreme circumstances where lesser means of force
     have failed or could not be reasonably considered.

     The Seattle Police Department is committed to protecting
     people, their property and rights while providing the best in
     public safety and service. The proper use of force is essential for
     ensuring impartial policing and for building trust in the
     community. While there are circumstances where individuals will
     not comply with the law unless compelled or controlled by police
     officers through the use of force, officers must remain mindful
     that they derive their authority from the community and that
     unreasonable force degrades the legitimacy of that authority.

     The Department seeks to manage use of force by officers
     beyond the Graham v. Connor (1989) standard and its minimum
     requirements by establishing further parameters for the
     application of force and to offer explicit direction to officers.
     Sound judgment, the appropriate exercise of discretion, and the
     adherence to Department policy will always be the foundation of
     officer decision-making in the broad range of possible use of
     force situations.




1. Every Member of the Seattle Police Department is Committed
to Upholding the Constitution, Laws of the United States, Laws
of the State of Washington, and Defending the Civil Rights and
Dignity of All Individuals, While Protecting All Human Life and
Property and Maintaining Civil Order
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 19 of 30

                                                                              2
     It is the policy of the Seattle Police Department to accomplish
     the police mission with the cooperation of the public and as
     effectively as possible, and with minimal reliance upon the use
     of physical force.

     The community expects and the Seattle Police Department
     requires that officers use only the force necessary to perform
     their duties and that such force be proportional to the threat or
     resistance of the subject under the circumstances.

     An officer’s commitment to public safety includes the welfare of
     members of the public, the officer, and fellow officers, with an
     emphasis on respect, professionalism, and protection of human
     life, even when force is necessary.

     Officers who violate those values by using objectively
     unreasonable force degrade the confidence of the community,
     violate the rights of individuals upon whom unreasonable force
     is used, and may expose the Department and fellow officers to
     legal and physical hazards.

     Conversely, officers who fail to use timely and adequate force
     when it is necessary may endanger themselves, the community
     and fellow officers.

2. When Safe, Under the Totality of the Circumstances, and
Time and Circumstances Permit, Officers Will Use De-Escalation
Tactics to Reduce the Need for Force

     Additional guidance on how to reduce the need to use force may
     be found in 8.100.

3. Sometimes the Use of Force Is Unavoidable, and an Officer
Must Exercise Physical Control of a Violent, Assaultive, or
Resistive Individual to Make an Arrest, or to Protect Members
of the Public and Officers from Risk of Harm

     In doing so:

         - Officers will recognize that their conduct prior to the use of
           force, including the display of a weapon, may be a factor which
           can influence the level of force necessary in a given situation.

     Additional guidance on how to reduce the need to use force may
     be found in 8.100.
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 20 of 30

                                                                            3
         - Officers will take reasonable care that their actions do not
           precipitate an unnecessary, unreasonable, or disproportionate
           use of force, by placing themselves or others in jeopardy.

         - Officers will continually assess the situation and changing
           circumstances and modulate the use- of-force appropriately.

4. An Officer Will Use Only Force That Is Objectively
Reasonable, Necessary, and Proportional to the Threat or
Resistance of a Subject

     Definitions of objectively reasonable, necessary and proportional
     may be found in 8.050.

     Guidance on when force is authorized may be found in 8.200.

5. Each Officer Is Responsible for Explaining and Articulating
the Specific Facts, and Reasonable Inferences From Those
Facts, Which Justify the Officer’s Use Of Force

     The officer’s justification will be reviewed to determine whether
     or not the force used was in or out of policy.

     Failure to adequately document and explain the facts,
     circumstances, and inferences when reporting force may lead to
     the conclusion that the force used was out of policy.

     Additional guidance on reporting force may be found in 8.400.

6. The Department Is Committed to Upholding Lawful,
Professional, and Ethical Standards Through Assertive
Leadership and Supervision Before, During, and After Every
Force Incident

     The Seattle Police Department recognizes the magnitude of the
     responsibility that comes with the constitutional authority to use
     force. This responsibility includes maintaining vigorous
     standards and transparent oversight systems to ensure
     accountability to the community in order to maintain their trust.
     This includes:

         - Force prevention efforts,

         - Effective tactics, and

         - Objective review and analysis of all incidents of reportable force
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 21 of 30

                                                                            4
     Additional guidance on the Department’s review of force may be
     found in 8.500.

7. A Strong Partnership Between the Department and the
Community Is Essential for Effective Law Enforcement and
Public Safety

     Uses of force, even if lawful and proper, can have a damaging
     effect on the public’s perception of the Department and the
     Department’s relationship with the community.

     Both the Department and individual officers need to be aware of
     the negative effects of use-of-force incidents and be empowered
     to take appropriate action to mitigate these effects, such as:

         - Explaining actions to subjects or members of the public, when
           feasible

         - Offering reasonable aid to those affected by a use-of-force

         - Treating subjects, witnesses, and bystanders with
           professionalism and courtesy

         - Department follow-up with neighbors or family to explain police
           actions and hear concerns and feedback

         - Department follow-up with the involved officer(s) and support,
           as needed, throughout the process
Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 22 of 30




                 EXHIBIT F
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 23 of 30

                                                                            1

8.050 - Use of Force Definitions
Effective Date: Pending Court review

An Officer Will Use Only Force That Is Objectively Reasonable,
Necessary, and Proportional to the Threat or Resistance of a
Subject:

     Objectively Reasonable: The reasonableness of a particular
     use of force is based on the totality of circumstances known by
     the officer at the time of the use of force and weighs the actions
     of the officer against the rights of the subject, in light of the
     circumstances surrounding the event. It must be judged from
     the perspective of a reasonable officer on the scene, rather than
     with the 20/20 vision of hindsight.

     The calculus of reasonableness must allow for the fact that
     police officers are often forced to make split-second decisions—
     in circumstances that are tense, uncertain, dynamic and rapidly
     evolving—about the amount of force that is necessary in a
     particular situation.

     The reasonableness inquiry in an excessive-force case is an
     objective one: whether the officers’ actions are objectively
     reasonable in light of the facts and circumstances confronting
     them, without regard to their underlying intent or motivation.

     Factors to be considered in determining the objective
     reasonableness of force include, but are not limited to:

          - The seriousness of the crime or suspected offense;

          - The level of threat or resistance presented by the subject;

          - Whether the subject was posing an immediate threat to officers
            or a danger to the community;

          - The potential for injury to citizens members of the public,
            officers or subjects;

          - The risk or apparent attempt by the subject to escape and the
            government interest in preventing the escape;

          - The conduct of the subject being confronted (as reasonably
            perceived by the officer at the time);

          - The time available to an officer to make a decision;
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 24 of 30

                                                                             2

         - The availability of other resources;

         - The training and experience of the officer;

         - The proximity or access of weapons to the subject;

         - Officer versus subject factors such as age, size, relative
           strength, skill level, injury/exhaustion and number of officers
           versus subjects;

         - The environmental factors and/or other exigent circumstances;
           and

         - Whether the subject has any perceived physical disability;

     Necessary: “Necessary” means that no reasonably effective
     alternative to the use of force appeared to exist and that the
     amount of force used was reasonable to effect the lawful
     purpose intended. See RCW 9A.16.010 – Definitions. Necessity
     is based on the totality of the circumstances known by the
     officer at the time of the use of force.

     Proportional: To be proportional, the level of force applied
     must reflect the totality of circumstances surrounding the
     situation at hand, including the nature and immediacy of any
     threats posed to officers and others. Officers must rely on
     training, experience, and assessment of the situation to decide
     an appropriate level of force to be applied. Reasonable and
     sound judgment will dictate the force option to be employed.

     Proportional force does not require officers to use the same type
     or amount of force as the subject. The more immediate the
     threat and the more likely that the threat will result in death or
     serious physical injury, the greater the level of force that may
     be proportional, objectively reasonable, and necessary to
     counter it.

Types of Force:

     Force: Any physical coercion by an officer in performance of
     official duties, including the following types of force:

         De Minimis Force: Physical interaction meant to separate,
          guide, and/or control without the use of control techniques that
          are intended to or are reasonably likely to cause any pain or
          injury.
Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 25 of 30

                                                                            3

       For more guidance on what constitutes de minimis force see
        8.400.

       Includes:

            - Use of control holds or joint manipulation techniques in a
              manner that does not cause any pain and are not
              reasonably likely to cause any pain.

            - Using hands or equipment to stop, push back, separate, or
              escort a person without causing any pain, or in a manner
              that would reasonably cause any pain.

            - Deployment of stationary tire deflation device resulting in
              no vehicle contact.

       Handcuff Discomfort: discomfort or minor transient pain caused
        solely by wearing handcuffs after they have been properly
        applied.

       Type I – Force that causes transitory pain or the complaint of
        transitory pain

       Other examples include:

            - Disorientation

            - Use of a hobble restraint

            - Deployment of stationary tire deflation device with
              confirmed contact and deflation of tires

            - Deployment of a blast ball away from people (bang-out), or

            - Intentionally Pointing a firearm at a person

             Simply displaying a weapon is not reportable force, nor is
             holding a firearm without aiming at a person, as with the
             sul and low ready positions, where the muzzle of the
             firearm is not pointed at any part of a person’s body.

             For further guidance, see 8.300 and 8.400.

            Un-holstering or displaying a firearm without intentionally
             pointing it at a person, including the sul and low-ready
             positions, or simply displaying any weapon, is not a
             reportable use of force.
Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 26 of 30

                                                                           4

       Type II – Force that causes or is reasonably expected to cause
        physical injury greater than transitory pain but less than great
        or substantial bodily harm.

       The use of any of the following weapons or instruments is a Type
        II:

            - TASER

            - OC spray

            - Impact weapon

            - Deployment of a canine or vehicle, and

            - Deployment of stop sticks against a vehicle other than a
              motorcycle

       For further guidance, see 8.400.

       Type III – Force that causes or is reasonably expected to cause,
        great bodily harm, substantial bodily harm, loss of
        consciousness, or death.

       The use of impact weapon strikes to the head is a Type III

       The use of the following is a Type III:

            - Use of stop sticks on motorcycles

            - Impact weapon strikes to the head

       For further guidance, see 8.400.

       Deadly Force: The application of force through the use of
        firearms or any other means reasonably likely to cause death,
        great bodily harm. For further guidance, see 8.400.

       When reasonably likely to cause death or Great Bodily Harm,
        Deadly Force includes:

            - Shooting a firearm at a person

            - Hard strike to a person’s head, neck, or throat with an
              impact weapon

            - Striking a person’s head into a hard, fixed object (examples
              include but are not limited to concrete objects or surfaces,
              or solid metal structures such as bars or guardrails).
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 27 of 30

                                                                            5

              - Using stop-sticks on a moving motorcycle.

         Additional guidance on reporting force may be found in 8.400.

         Reportable Force: All uses of force other than de minimis are
          reportable. Reportable force includes the intentional pointing of
          a firearm at a subject, Type I, Type II, Type III, and force used
          in Crowd Management as described in 14.090.

         Use of Force: See “Force.”

         Medical Procedure: Medical interventions and life-saving
          techniques. Such efforts are not considered force.

De-Escalation:

         De-escalation: Taking action to stabilize the situation and
          reduce the immediacy of the threat so that more time, options,
          and resources are available to resolve the situation. The goal of
          de-escalation is to gain the voluntary compliance of subjects,
          when feasible, and thereby reduce or eliminate the necessity to
          use physical force. See 8.100 for further guidance.

         De-escalation Techniques: Actions used by officers, when safe
          and feasible without compromising law-enforcement priorities,
          that seek to minimize the likelihood of the need to use force
          during an incident and increase the likelihood of gaining
          voluntary compliance from a subject. See 8.100 for examples of
          de-escalation tactics and techniques.

         Pattern Interrupt: A de-escalation technique that is used as
          trained to temporarily disrupt the pattern or process of
          communication of the person the officer is contacting. The intent
          of the interruption is to lead a person in a more controlled and
          focused direction.

Injury Classifications:

         Physical or Bodily Injury (also “Injury”): Physical pain or
          injury, illness, or an impairment of physical condition greater
          than transitory pain but less than great or substantial bodily
          harm. (SMC 12A.02.150, RCW 9A.04.110)

         Substantial Bodily Harm (RCW 9A.04.110): Bodily injury which
          involves:

              - Temporary but substantial disfigurement
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 28 of 30

                                                                              6

              - Temporary but substantial loss or impairment of the
                function of any bodily part or organ

              - Fracture of any bodily part

         Great Bodily Harm (RCW 9A.04.110): Synonymous with Serious
          Physical Injury

         Bodily injury which either:

              - Creates a probability of death

              - Causes significant serious permanent disfigurement

              - Causes a significant permanent loss or impairment of the
                function of any bodily part or organ

Force Investigation Terms:

         FIT (Force Investigation Team): The Department personnel
          tasked with conducting Type III use-of-force investigations, to
          include investigations of officer-involved shootings.

         Involved Officer: An “Involved Officer” in regard to this policy
          chapter, is a sworn officer of any rank or assignment who uses
          reportable force as defined by Department Policy either on-duty
          or off-duty.

         Public Safety Statement (PSS): A “Public Safety Statement” is
          a compelled statement in which a supervisor (typically a
          Sergeant or Acting Sergeant) orders an “Involved Officer” to
          answer standardized questions directly related to an “Involved
          Officer’s” use of force. The cards with the standardized
          questions that officers use to take the statement are also called
          a PSS.

         The Seattle Police Department utilizes two different Public Safety
          Statements:

              - Public Safety Statement Officer Involved Shooting Card

              - Use of Force Public Safety Statement Card

         Witness Officer: A “Witness Officer” in regard to this policy
          chapter, is a sworn officer of any rank or assignment who
          witnesses an officer’s use of force, but who does not use
          reportable force himself/herself.

Head and Neck:
  Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 29 of 30

                                                                            7

         Head Control: A trained technique utilized to control the
          movement of a subject’s head or neck that does not involve a
          neck or carotid restraint or obstruction of the airway.

         Neck Restraint (Prohibited): Any technique involving the use
          of an arm or other firm object to attempt to control or disable a
          subject by applying pressure against the windpipe, or the frontal
          area of the neck with the purpose or intent or effect of
          controlling a subject’s movement or rendering a subject
          unconscious by blocking the passage of air through the
          windpipe.

         Carotid Restraint (Prohibited): Any technique which is applied
          in an effort to control or disable a subject by applying pressure
          to the carotid artery, the jugular vein, or the sides of the neck
          with the purpose or intent or effect of controlling a subject’s
          movement or rendering a subject unconscious by constricting
          the flow of blood to and from the brain.

Canine Terms:

     For terms specifically related to canine operations see 16.300
     Patrol Canines

Vehicle Tactics:

         PIT (Pursuit Intervention Technique): A controlled and
          trained forced rotational stop of a non-compliant suspect vehicle
          used to reduce the risks in bringing a pursuit to a conclusion.
          PIT is always a use of force.

         Ramming: The intentional use of a vehicle to strike another
          vehicle for the purpose of interrupting or incapacitating that
          vehicle. Ramming is always a use of force.

         Roadblock: The intentional positioning of a police vehicle to
          obstruct the flow of traffic. A roadblock used on a fleeing or
          eluding vehicle is considered a use of force – the classification of
          force depends on the totality of the circumstances. Roadblocks
          used as force require approval of a lieutenant or above.
          Approval will be based on the severity of the crime and potential
          harm to occupants of the vehicle and the public.

         Vehicle-to-Vehicle Contact: Contact between vehicles designed
          to guide or prevent movement of a vehicle, but without
          significant impact (ramming) and not reasonably unlikely to
          cause injury.
 Case 2:12-cv-01282-JLR Document 658-3 Filed 02/11/21 Page 30 of 30

                                                                         8

        Stationary Tire Deflation Device: A small, tire deflation device
         designed to be placed under the tire of a stationary vehicle to
         avoid flight.

Weapons:

        Approved Weapon: A tool used to apply force that is both
         specified and authorized by the Department.

        Approved Use of a Weapon: Use of an approved weapon by an
         officer who has been properly trained and certified in the use of
         that weapon.

        Impact Weapon: Any object, whether a tool or fixed object
         (such as a hard surface), that is used to interrupt or
         incapacitate a subject and is capable of causing serious physical
         injury.

        Improvised Weapon: Any untrained object, other than those
         approved and trained by the Department, used in a force
         application

        Less-Lethal Tools Weapons: Devices designed and intended to
         apply force not intended nor likely to cause the death of the
         subject or Great Bodily Harm. For the intended purpose of Less
         Lethal Tools Weapons see 8.300. Examples include: TASER,
         impact weapons, OC spray, blast balls.

        Spark Display: A non-contact demonstration of a TASER’s arcing
         ability to discharge electricity.
